DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 05/24/2021 is/are being considered by the examiner.
Claims 1-24 are pending.

The amendment filed 05/24/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Fig4
Solid connection line between controller 110 and wireless communication device 70 discloses a physical wire between the components, however per P10L21-22 the connection between these devices is wireless
Convert solid connecting line between controller 110 and wireless communication device 70 to dotted line, to indicate the wireless communication, would overcome the instant new matter objection.
Applicant is required to cancel the new matter in the reply to this Office Action.


Response to Arguments
Applicant’s arguments and/or amendments, with respect to abstract objections have been fully considered. 
The objections to the Abstract are maintained, as amendments to the abstract are required to be located on its own separate page.
The office notes that the propose amendments to the abstract that were included with the specification amendments appear to overcome the objections of record, and would cause the objections to be withdrawn if submitted on a separate page.

Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive. The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are mostly persuasive.  The majority of the claim objections of record has been withdrawn. See section below for details.

Applicant’s arguments and/or amendments, with respect to 35 USC 112a have been fully considered. 
112a Enablement:
Claim 1
Withdrawn - Amendment of claim 1 to require the essential structure of “a controller” overcomes the corresponding rejection of record.
112a written description as invoked via a 35 USC 112(f) interpretation.
Maintained - The office appreciates applicant’s detailed response on pages 17-19 and agrees with much of applicant’s response in the context of enablement, however the rejection of record was based upon a failure of written description in the context of a 35 USC 112(f) invocation. The written description must disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The issue at hand is not if one of ordinary skill in the art would understand the terms that invoke 112f, “radio (wave) absorbing material” and “pitch control system”, but rather that the specification fails to sufficient disclose that applicant disclosed the corresponding structure itself and linked that structure to the claimed function.
Radio (wave) absorbing material:
P3Para2 fails to disclose the actual corresponding structure as the section only provides an example of a potential property of a material as opposed to an actual structure or material that performs the claimed function, and thus the section further fails to link the function to such a non-disclosed corresponding structure.
Pitch control system:
P10Para2, P12Para6 fails to disclose a corresponding structure that performs the claimed function as the sections merely repeat the claim language and do not provide any structure that performs the claimed function, nor any structure that could be considered a pitch control mechanism.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b have been fully considered. 
Claim 1,5,18,19 indefinite rejection as invoked via a 35 USC 112(f) interpretation:
Maintained – see discussion above in corresponding 112a response for details. The office has not repeated the above discussion is the interest of clarity and readability of the instant action.
Claim 1-19 indefinite limitations:
The majority of the rejections of record have been withdrawn due to amendment, see section below for details on remaining issues.


First Interpretation
Amendment of “adjacent to [[towards]] said/the root end” in claims 1/19 overcomes the application of the First Interpretation, and therefore the rejections based upon the First Interpretation are withdrawn.
Second Interpretation
Applicant asserts, page 23-24, that antenna 220 of Gierlich is located on the hub as opposed to the blade and thus is not “adjacent to said root end”. Applicant further asserts, page 26, that Li is “not seen to be germane to the above arguments”.
The office agrees that the amendment of “towards said root end” to “adjacent to said root end” overcomes the rejection of record, as the scope of “adjacent to” requires that the root communication device be immediately located relative to the root end, which the location as taught by Li fails to meet the amended claim language.
https://www.merriam-webster.com/dictionary/adjacent, 1c: immediately preceding or following
Applicant asserts, page 25, that the radar-absorbing layer as taught by Appleton would not be in the wireless communication path of the combination of record.
The office agrees, as the rejection of record had both communication devices located within the blade, where the absorbing layers as taught by Appleton would not be in direct line of sight between the communication devices.


Drawings
The drawings are objected to because:
Fig4
Convert solid connecting line between controller 110 and wireless communication device 70 to dotted line, to indicate the wireless communication per P10L21-22
Would overcome the new matter objection from above
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“tip/root communication device” as first recited in claim 1, 19
Corresponding structure
P9L11-15, P12L10-12, P19L1-7
“It will be understood that said at least one tip communication device and/or said at least one root communication device is selected from one of the following: a receiver, a transmitter, a receiver-transmitter circuit, or a transceiver. It will further be understood that the at least one tip communication device may comprise an antenna provided towards said tip end, the antenna coupled to a receiver, transmitter, receiver- transmitter circuit, or transceiver device provided at a separate location, e.g. towards the blade root end.”
Or Equivalents
“radio wave absorbing material” as first recited in claim 1, 19
Corresponding structure
Closest P3Para2 – not sufficient
“radio absorbing materials” as first recited in claim 5
Corresponding structure
Closest P3Para2 – not sufficient
“pitch control system” as first recited in claim 18
Corresponding structure
Closest P10Para2, P12Para6 – not sufficient

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Interpretation - Language
	All instances of “and/or” language will be read as “or”, unless explicitly stated otherwise.


Markush Claim Construction
	The office would like to include an explicit discussion of Markush claim construction for the instant application. Guidance on Markush claim construction is discussed in MPEP 2117 which states “Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members.”, and MPEP 2173.05(h) states “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. … If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.” 


Claim Objections
Claims are objected to because of the following informalities:  
Claim 3
L3, limitation “the tip communication device” lacks formal antecedent basis
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, 19
Limitation “radio wave absorbing material” invokes 35 USC 112f and fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation as 
Claim 5
Limitation “radio absorbing materials” invokes 35 USC 112f and fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation as the specification fails to disclose a corresponding structure that performs the action of radio wave absorption. The office notes that P3Para2 attempts to disclose a corresponding structure, however the section only provides an example of a potential property of a material as opposed to an actual structure or material that performs the claimed function.
Claim 18
Limitation “pitch control system” invokes 35 USC 112f and fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation as the specification fails to disclose a corresponding structure that performs the action of pitch control. The office notes that P10Para2, P12Para6 attempts to disclose a corresponding structure, however the sections merely repeat the claim language and do not provide any structure that performs the claimed function, nor any structure that could be considered a pitch control mechanism.
Claims dependent on a rejected claim are rejected based on dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 19 limitation “radio wave absorbing material”, claim 5 limitation “radio absorbing materials”, and claim 18 limitation “pitch control system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
See the corresponding discussion above under 35 USC 112a for details. The office has not repeated the above discussion is the interest of clarity and readability of the instant action.
Therefore, the claim 1, 5, 18, 19 are indefinite and claims 1-24 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph; as claims dependent upon a rejected claim are rejected based on dependency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L3, limitation “therebetween” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what structure the cited limitation references
Claim 18
L3-4, limitation “determined movement” lacks antecedent basis, renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation does or does not relate to the “to determine” function of claim 1
Claim 19
L4, limitation “therebetween” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what structure the cited limitation references
Claim 20
L3, limitation “a distance” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation does or does not antecedently depend upon that of Claim 2.
The office suggests rewording the claim using a similar format as that used to construct claims 22-24, which conform to more standard US claim construction practice.
Claim 21
L2, limitation “a thickness” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation does or does not antecedently depend upon that of Claim 4.
The office suggests rewording the claim using a similar format as that used to construct claims 22-24, which conform to more standard US claim construction practice.
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103
Claim 1-2, 4-6, 9, 14, 16-17, 19-21, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gierlich (US 8,714,912), in view of Appleton (US 9,194,365).
Claim 1
Gierlich discloses:
“A wind turbine blade (best seen Fig1-2, blade 120) comprising an airfoil profile body having a pressure side and a suction side, and a leading edge and a trailing edge with a chord length extending therebetween, the wind turbine blade having a tip end and a root end (best seen Fig1), the wind turbine blade further comprising:
at least one tip communication device located adjacent to said tip end (best seen Fig2, active radio transmitter 210; C7L55-57, C7L67-C8L2, transmitter 210 located inside the blade at the distal end), 
at least one root communication device located adjacent to said root end (best seen Fig2, antenna 220; C758-60,C8L3-5, antenna 220 located on the outer surface of the blade in the immediate vicinity of the end of the blade at the root. The office notes that Gierlich’s default location for , said at least one root communication device being in wireless radio communication with said at least one tip communication device via a wireless communication path (C2L39-40, C5L55-59); and
a controller (best seen Fig2, evaluation device 240, part of antenna device 220 per C5L36-48) to monitor the distance between said at least one tip communication device and said at least one root communication device to determine a movement of said at least one tip communication device relative to said at least one root communication device indicative of a blade deflection (best seen Fig2, angle alpha; C5L49-C6L3), 
wherein said at least one tip communication device is provided internally in the airfoil profile body (C7L55-57), 
Gierlich is silent to the application of radio absorbing materials.
Appleton teaches (Abstract, C1L26-29,30-41; Claim 1; best seen Fig2, core 14 with layers 22/23; C3L8-17) that it is known to form wind turbine blades with radio/radar absorbing internal layers in order to have the advantage of changing the radar signature of the wind turbine in order to avoid confusion for air traffic control and other radar operators to distinguish between wind turbines and aircraft (C1L14-23).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the arrangements of Gierlich and Appleton to result in the wind turbine blade of Gierlich having internal radio/radar absorbing layers in order to take advantage of avoiding confusion for air traffic control and other radar operators by better distinguishing between wind turbine and aircraft radar signatures, and that such a combination results in absorbing layers as taught by Appleton to be in the wireless communication path of transmitter 210 and antenna 220 of Gierlich as the tip transmitter 210 of Gierlich is within the blade surrounded by the taught core 14 with layers 22/23 of Appleton which is between the tip of the blade and at least a portion of the outer surface of the blade in the immediate vicinity of the end of the blade at the root where antenna 220 is located.
Claim 2
The combination of Gierlich and Appleton, discloses: “The wind turbine blade according to claim 1, wherein said radio wave absorbing material is arranged between the at least one tip communication device and the at least one root communication device at a distance from the at least tip communication device of between 0.2 - 3.0 m (the absorbing layers of Appleton are located along the full span of the blade of Gierlich, and thus the absorbing layers are present in the claimed range), preferably of between 0.5 - 2 m (the absorbing layers of Appleton are located along the full span of the blade of Gierlich, and thus the absorbing layers are present in the claimed range).”
Claim 20
The combination of Gierlich and Appleton, discloses: “The wind turbine blade according to claim 2, wherein said radio wave absorbing material is arranged between the at least one tip communication device and the at least one root communication device at a distance from the at least one tip communication device of between 0.5 - 2 m (the absorbing layers of Appleton are located along the full span of the blade of Gierlich, and thus the absorbing layers are present in the claimed range).”
Claim 4
The combination of Gierlich and Appleton, discloses the arrangement of claim 1.
The combination of Gierlich and Appleton is silent to a particular core thickness, however Appleton teaches that (C1L53-60) the thickness of the core is a result effective variable that changes based on a desired impedance spectrum.
According to MPEP 2144.05.II.B, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform routine optimization to select a particular thickness for the core absorber of the combination of Gierlich and Appleton in order to produce a desired radio impedance spectrum, as one of ordinary skill in the art would 
Claim 21
The combination of Gierlich and Appleton, discloses the arrangement of claim 1.
The combination of Gierlich and Appleton is silent to a particular core thickness, however Appleton teaches that (C1L53-60) the thickness of the core is a result effective variable that changes based on a desired impedance spectrum.
According to MPEP 2144.05.II.B, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform routine optimization to select a particular thickness for the core absorber of the combination of Gierlich and Appleton in order to produce a desired radio impedance spectrum, as one of ordinary skill in the art would have to select a particular thickness in order to actually practice the disclosure of the combination Gierlich and Appleton, and as taught by the MPEP the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Claim 5
The combination of Gierlich and Appleton, discloses: “The wind turbine blade according to claim 1,wherein said radio wave absorbing material is arranged as a panel comprising one or more sheets of one or more radio absorbing materials (Appleton: Abstract, C1L26-29,30-41; Claim 1; best seen Fig2, core 14 with layers 22/23; C3L8-17).”
Claim 6
The combination of Gierlich and Appleton, discloses: “The wind turbine blade according to claim 5, wherein said one or more sheets comprise polymeric foam (Appleton: C2L65-67).”
Claim 9
The combination of Gierlich and Appleton, discloses: “The wind turbine blade according to claim 1, wherein said radio wave absorbing material comprises carbon (Appleton: C1L65).”
Claim 14
The combination of Gierlich and Appleton, discloses: “The wind turbine blade according to claim 1, wherein said at least one tip communication device comprises an antenna transmitting (Gierlich: best seen Fig2, active radio transmitter 210) a narrow time-domain pulse from a pulse generator (Gierlich: C5L64-C6L3), and said at least one root communication device comprises an antenna receiving said narrow time-domain pulse (Gierlich: antenna 220, C5L64-C6L3).”
Claim 16
The combination of Gierlich and Appleton, discloses: “The wind turbine blade according to claim 1, wherein said at least one root communication device is arranged externally on the airfoil profile body (Gierlich: best seen Fig2, antenna 220).”
Claim 17
The combination of Gierlich and Appleton, discloses: “A wind turbine (Gierlich: best seen Fig1, wind turbine 100) having at least one wind turbine blade as claimed in claim 1 (see claim 1).”
Claim 19
The combination of Gierlich and Appleton, discloses: 
“A blade deflection monitoring system for installation on a wind turbine blade (Gierlich: best seen Fig1-2, blade 120), the wind turbine blade comprising an airfoil profile body having a pressure side and a suction side, and a leading edge and a trailing edge with a chord length extending therebetween, the blade having a tip end and a root end (Gierlich: best seen Fig1), the monitoring system being installed on the wind turbine blade and comprising:
at least one tip communication device for installation adjacent to the tip end of a wind turbine blade (Gierlich: best seen Fig2, active radio transmitter 210; C7L55-57, C7L67-C8L2, transmitter 210 located inside the blade at the distal end), 
at least one root communication device for installation adjacent to  the root end of a wind turbine blade (Gierlich: best seen Fig2, antenna 220; C758-60,C8L3-5, antenna 220 located on the outer surface of the blade in the immediate vicinity of the end of the blade at the root. The office notes that Gierlich’s default location for communication devices on the blade itself is on the outer surface, as C7L55-57 explicitly makes an exception to this default status for the tip radio transmitter 210.); and 
a controller (Gierlich: best seen Fig2, evaluation device 240, part of antenna device 220 per C5L36-48) to operate said at least one tip communication device and said at least one root communication device in wireless radio communication to monitor the distance between said at least one tip communication device and said at least one root communication device when installed on the wind turbine blade to determine a movement of said at least one tip communication device relative to said at least one root communication device indicative of a blade deflection (Gierlich: best seen Fig2, angle alpha; C5L49-C6L3), 
wherein said at least one tip communication device is provided internally in the airfoil profile body (Gierlich: C7L55-57), and 
wherein at least one radio wave absorbing material is arranged internally in the airfoil profile body and in said wireless communication path (Appleton: Abstract, C1L26-29,30-41; Claim 1; best seen Fig2, core 14 with layers 22/23; C3L8-17; absorbing layers as taught by Appleton to be in the wireless communication path of transmitter 210 and antenna 220 of Gierlich as the tip transmitter 210 of Gierlich is within the blade surrounded by the taught core 14 with layers 22/23 of Appleton which is between the tip of the blade and at least a portion of the outer surface of the blade in the immediate vicinity of the end of the blade at the root where antenna 220 is located).”

18, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gierlich, in view of Appleton, and in further view of Bosche (US 7,246,991).
Claim 18
The combination of Gierlich and Appleton discloses the arrangement of claim 17.
The combination of Gierlich and Appleton are silent as the application of a pitch control system.
Gierlich further discloses (C2L19-27) that the object of the invention of Gierlich is to avoid blade-tower strikes due to blade deformation/deflection.
Bosche teaches (Abstract; C1L6-8,41-43,47-52, C2L13-19) that it is known to have control systems on wind turbines that avoid tower strikes by the blades by using a controller that uses an output from an blade deflection sensor to determine if the blade is in danger of striking the tower, and if the controller determines that a tower strike is possible, then the controller can pitch the blades to avoid a strike.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to select a known safety action for the combination of Gierlich and Appleton to perform in the event a blade-tower strike due to blade deformation/deflection was detected by the combination of Gierlich and Appleton in order to practice the disclosure of the combination of Gierlich and Appleton, as the combination of Gierlich and Appleton does not disclose an actual action to avoid a blade-tower strike after determining that a strike will occur, and Bosche teaches that it is known practice in the art to have control systems on wind turbines that avoid tower strikes by the blades by using a controller that uses an output from an blade deflection sensor to determine if the blade is in danger of striking the tower, and if the controller determines that a tower strike is possible, then the controller can pitch the blades to avoid a strike.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747